Dismissed and Memorandum Opinion filed September 3,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00713-CR
____________
 
CHARLES HENRY FOWLER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
178th District Court
Harris County, Texas
Trial Court Cause No.
1170113
 

 
M E M O R A N D U M   O P I N I O N
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this Court.  See Tex. R. App. P. 42.2.  Because this
Court has not delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the
Clerk of the Court to issue the mandate of the Court immediately.
PER CURIAM
Judgment
rendered and Memorandum Opinion filed September 3, 2009.
Panel
consists of Justices Yates, Frost, and Brown.
Do not
publish.